       Case 3:20-cv-00042-MEM Document 86 Filed 06/15/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


LAWRENCE J. KANSKY,                   :

      Plaintiff                       :   CIVIL ACTION NO. 3:20-42

      v.                              :      (JUDGE MANNION)

LUZERNE COUNTY, et al.                :

    Defendants                        :


                                ORDER

      Presently before the court are numerous motions filed by both

parties. First is the defendants’ motion to exceed page limits in their brief

in support of their motion to dismiss the Third Amended Complaint. (Doc.

70). The defendants explain that they had previously sought and obtained

permission to exceed the Local Rule 7.8’s word limitations in their three

prior briefs in support of their motions to dismiss earlier complaints and,

this time around, wish to file a brief in excess of 10,000 words. Plaintiff’s

counsel would not concur in the motion. Consequently, in order to abide

by the relevant deadlines, the defendants’ filed their brief in support that

exceeded the word limitations without first obtaining the court’s

permission. (Doc. 72).

      Plaintiff’s counsel, once again demonstrating her tendency to
        Case 3:20-cv-00042-MEM Document 86 Filed 06/15/21 Page 2 of 5




belabor insignificant matters and to waste judicial resources and burden

the court’s docket, filed a motion to strike the brief in opposition for failure

to abide by the Local Rule 7.8(b). (Doc. 77). The defendants filed a brief

in opposition, (Doc. 85), to which the plaintiff filed a reply brief, (Doc. 85).

      Unsurprisingly, the plaintiff’s counsel sets forth no compelling reason

to strike the defendant’s brief. In sum, the plaintiff’s counsel argues she

will be forced to “fight off” a brief that is nearly twice the 5,000-limit allowed

by the Local Rules. (Doc. 77, at 2). Thus, he contends the court must

“regulate the behavior of Defendants’ counsel” by striking the brief in

excess of the word limitations that was filed prior to receiving permission

from the court to do so. (Doc. 85, at 2).

      The plaintiff omits the fact that the defendants’ current brief, (Doc.

72), differs only slightly from their prior brief in support of their motion to

dismiss the Second Amended Complaint, (Doc. 39)—to the tune of an

additional 285 words. Significantly, plaintiff’s counsel concurred in the

defendants’ motion to exceed the word limitation in that prior brief. (Doc.

37). Thus, the plaintiff is hardly in a worse position in responding to the

present motion to dismiss versus the prior motion to dismiss. Accordingly,

the defendant’s motion to exceed word limitations, (Doc. 70), is GRANTED

and the plaintiff’s motion to strike, (Doc. 77), is DENIED.
       Case 3:20-cv-00042-MEM Document 86 Filed 06/15/21 Page 3 of 5




      Also before is the plaintiff’s motion for an extension of time to file a

brief in opposition to the defendants’ motion to dismiss. (Doc. 73). The

plaintiff has since filed a brief in opposition, (Doc. 79), and therefore the

motion for an extension is DISMISSED AS MOOT.

      Relatedly, plaintiff’s counsel has filed a motion to stay pending the

court’s disposition on her second motion to withdraw. (Doc. 73). In it, she

requests the court “hold her Brief in Opposition [to the motion to dismiss]

in abeyance until the decision on the motion to withdraw is decided.” (Doc.

73, at 3). Once again, because the plaintiff has since filed a brief in

opposition to the motion to dismiss, the motion to stay, (Doc. 73), is

DENIED AS MOOT.

      Finally before the court is plaintiff’s counsel’s second motion to

withdraw, (Doc. 58), the defendants’ motion for a status conference, (Doc.

74), and the defendants’ motion to amend or correct the court’s scheduling

order, (Doc. 84).

      The court previously denied a motion to withdraw by plaintiff’s

counsel and set forth, in detail, the reasons for that denial. (Doc. 51; Doc.

52). Plaintiff’s counsel’s present motion to withdraw sets forth no new

grounds to support her motion with the exception that she now claims she

is “not getting paid in accordance with her agreement” with the plaintiff.
       Case 3:20-cv-00042-MEM Document 86 Filed 06/15/21 Page 4 of 5




(Doc. 68, at 2). As with her prior motion, plaintiff’s counsel has provided

no support for her claims, such as a copy of the fee agreement or any

indication that she discussed the matter with her client. Plaintiff’s counsel

has, however, provided a copy of email correspondence in which her client

resolutely states, once again, that he does not concur in her motion to

withdraw. (Doc. 64).

      For that reason and for the reasons set forth in the court’s prior

memorandum, (Doc. 51), the second motion to withdraw is DENIED. To

the extent plaintiff’s counsel seeks reconsideration of the court’s February

19, 2021 order denying her first motion to withdraw, the motion is DENIED.

      As a result of the delay caused by the filing and briefing of the

aforementioned motions, the defendants filed a motion to amend or correct

the court’s December 1, 2020 Case Management Order by extending all

deadlines for a period of 120 days. (Doc. 84). Because nearly all of the

deadlines set forth in the court’s case management order have expired,

the defendants’ motion, (Doc. 84), is GRANTED and the case

management order is, (Doc. 50), MODIFIED such that all deadlines set

forth in the December 1, 2020 case management order are EXTENDED

for a period of 120 days.

      Finally, the defendants filed a motion for a status conference, (Doc.
             Case 3:20-cv-00042-MEM Document 86 Filed 06/15/21 Page 5 of 5




74), seeking to discuss the above pending motions and their impact on the

deadlines in the Case Management Order. Having disposed of the motions

and extended the deadlines in the case management order, the court will

DENY AS MOOT the defendants’ motion for a status conference, (Doc.

74), without prejudice to renew if one becomes necessary.

        The court will proceed with disposition of the defendants’ pending

motion to dismiss in due time.



                                           s/ Malachy E. Mannion_
                                           MALACHY E. MANNION
                                           United States District Judge


DATED: June 15, 2021
20-0042-09
